      Case 1:17-cr-00232-EGS Document 129-11 Filed 10/24/19 Page 1 of 8




Contact w/ GOR [GOR=Govt of Russia] Trump campaign thru inaug[uration]
Walk thru GOR contact
Who, purpose, form
In person?
Email?
Phone?
Calls: Approx how many? Logs
LARGE REDACTION [1/3 page]




1st to be invited GRU HQ [OPD] Summer '13 4 day trip
Kislyak knew not sure if then
Sergun GRU head VTC [video tele-conference]
28 Feb 14 visit to US but then Crimea cancelled




                                            1
      Case 1:17-cr-00232-EGS Document 129-11 Filed 10/24/19 Page 2 of 8




Next trip to Russia
Doing media stuff but not paid
RT after hours? + Al Jazeera Sky + many others
LAI speakers bureau: speak in Moscow re ME [Middle East]
RT 10th Aniv
1-1 panel discussion LAI set up + paid him
Contracted + had a fee @ 75%
Heard Sergun had heart attack @ Lebanon




Died @ Lebanon and called Kislyak to send condolences
Around death
Not [past?] of Sergun = felt we US could work w/ him
Common fighting terr scars Chechnya and AF (Afghanistan)
Next time Turk Ambo killed post-election




                                            2
       Case 1:17-cr-00232-EGS Document 129-11 Filed 10/24/19 Page 3 of 8




Up to 20 Jan spoke easily 30 different countries
+ multiple people w/in countries
Kislyak only person in Russia
4+1 PRC, DPRC, Iran, Russia, ISIS
If common partner




Short call: sorry it happened, common enemy in
Radical Islam, that was it before Xmas
Mid-Dec day after assassination
(Xmas day airplane crash USO equiv)
Called w/ condolences for crash + that was it
Goal: keep relationship going




                                                   3
      Case 1:17-cr-00232-EGS Document 129-11 Filed 10/24/19 Page 4 of 8




Xmas day vacation to Dom Rep 5 days
28th (Tues): Kislyak sends text: can you call
Didn’t see text til 29th not checking
29th I’ll call 15-20 min
K asked: can we set up a VTC btwn P + T for 21st
Conference in Astana: Rus (sends some from amb)
Turk Iran, oppo groups
My level? No, someone lower
Will get back, but didn’t until this past
Week
Didn’t decide until this Fri-Sat to attend
Rus wants lead in ME peace we want Turkey




                                             4
       Case 1:17-cr-00232-EGS Document 129-11 Filed 10/24/19 Page 5 of 8




Met in NY post-election, In Nov early or before Thanksgiving
Greats of future admin
Met in NY post-election, came to Trump Tower w/
Jared Kushner
Been to Emb before speaking
DIA due diligence, prep, then saw Ambo @
Prior Amb Res.
30-45 min courtesy call




Kislyak in NY mtg w/ UN Ambo I + JK @ Trump
Tower
Treasury sanctions still awaiting Treasury action
He wasn’t aware of meeting, invited late
--That’s a good reminder


                                              5
       Case 1:17-cr-00232-EGS Document 129-11 Filed 10/24/19 Page 6 of 8




22 Dec UN                                            Egypt Israel
                                                     Senegal
                                                     France

Called a bunch          UK
Don’t know if called K (Kislyak) maybe I did
14 total 5 + 1? Need to abstain
What is your position
No: hey if you do this . . . .




Any         vote this way, slow down
   No
Egypt didn’t like, was able to delay 1 day
Appreciate you reminding me that was another convo




                                               6
       Case 1:17-cr-00232-EGS Document 129-11 Filed 10/24/19 Page 7 of 8




Maybe Thurs-Fri prior to Xmas, had been @ FL w/ POTUS
Did from GSA campaign R
Spoke on 29th
Expectations                                    No recollection of that
Surprise




[Shill?]
4-5 calls that day? If so, don’t remember. If so, lousy place to make phone calls
Nothing long drawn out don’t do something

DT: Hope
John McEntree
Dan Scavino older [???] [nature??]


                                                 7
      Case 1:17-cr-00232-EGS Document 129-11 Filed 10/24/19 Page 8 of 8




Later classified setting: Examples
Things in play
More substantial now than cold war
Ezra: someone known introduced themselves to Hicks
[Unknown unknown]




                                            8
